      Case 19-51483-pmb           Doc 8 Filed 01/30/19 Entered 01/30/19 09:41:15                      Desc New
                                   Petition Deficiency Order Page 1 of 1
                     UNITED STATES BANKRUPTCY COURT, Northern District of Georgia
                                           Atlanta Division
                                     1340 United States Courthouse
                                       75 Ted Turner Drive SW
                                          Atlanta, GA 30303
                                        www.ganb.uscourts.gov
In
Re:    John Farve                                           Case No.: 19−51483−pmb
                                                            Chapter: 13
       Stacy Farve                                          Judge: Paul Baisier

                      ORDER SETTING DEADLINES FOR DEBTOR TO CORRECT
                                  FILING DEFICIENCY(IES)
The Debtor filed a petition under the United States Bankruptcy Code on 1/29/19 . This case contains one or more filing
deficiencies that must be corrected. Deficiencies in the items listed below may include failure to file the document, failure
to sign the document or failure to submit the document on a form that substantially conforms to the Official Bankruptcy
Form. Links to all required Official Bankruptcy Forms and AO Director's national forms and to local rules, forms,
instructions and guidelines are on the court website www.ganb.uscourts.gov.

To be filed by 02/05/19
None Apply

To be Filed by 02/12/19
Statement of Financial Affairs (Official Form B107)
Schedules A/B thru J (Official Forms B106A/B − B106J)
Summary of Assets and Liabilities (Official Form B106 Summary)
Declaration About Debtor's Schedules (Official Form B106)
Attorney Disclosure of Compensation Form (Official Form B2030)
Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period (Form
B122 C−1) and, if applicable, Chapter 13 Calculation of Your Disposable Income (Form B122 C−2)
Chapter 13 Plan, complete with signatures (to be served by debtor's counsel, if applicable)
Pay Advices: (A) Copies of Pay Stubs (or other evidence of payment) received from any employer within
60 days prior to filing or alternatively (B) a Statement signed by the Debtor certifying within 60 days
prior to filing, the Debtor 1 did not receive pay stubs from any employer and was either Unemployed,
self−employed or other explanation.




To be filed by 02/28/19
None Apply


If, by the dates set forth above, i) the Debtor fails to file the required papers or correct the deficiencies; ii) no
request for an extension of time is pending; or iii) neither the debtor nor any party in interest has requested a
hearing thereon, the Court may dismiss this case without further notice or hearing.

The Clerk will serve this order on Debtor, Debtor's counsel, and Trustee.

SO ORDERED, on January 30, 2019.



                                                               Paul Baisier
Form 430b December 2018                                        United States Bankruptcy Judge
